Citation Nr: 0501879	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral retinal 
detachment.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  

This appeal arises from a March 1995 rating decision of The 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, (RO), which denied the appellant's 
claim for entitlement to an increased rating for service-
connected conjunctivitis and from a November 1995 rating 
decision, which denied entitlement to service connection for 
bilateral retinal detachment. 

The Board likewise denied the appellant's claim in a 
September 1999 decision.  The appellant appealed the Board's 
denial to the United States Court of Veterans Appeals 
(Court), and the Board's decision was vacated pursuant to a 
June 2001 Order, following a Joint Motion for Remand and to 
Stay Further Proceedings.  The case was returned to the Board 
and in May 2002 decision, the Board granted a 10 percent 
evaluation for the veteran's conjunctivitis, but denied 
service connection for bilateral retinal detachment.  The 
case was returned to the Court which again vacated that 
portion of the Board's decision that denied service 
connection for bilateral retinal detachment.  The parties 
requested that the Court vacate the Board's May 2002 decision 
regarding the denial of service connection and remand the 
matter so that the Board could consider the appellant's claim 
under the revised notification procedures of the VCAA.  The 
Court granted the joint motion and remanded the case to the 
Board in an October 2003 order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand upon which the order of the Court 
is based, notes that, while the veteran was notified of the 
text of the provisions of the VCAA, there was no notification 
of the evidence that the veteran needed to provide or what 
evidence VA would obtain on his behalf.  Pursuant to the 
order, the veteran must be given VCAA-compliant notice as it 
relates to the claim for service connection for bilateral 
retinal detachment.  

The United States Court of Appeals for the Federal Circuit 
invalidated the ability of the Board to issue VCAA notice and 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
a remand in this case is now required for compliance with the 
notice provisions contained in the VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must send the veteran a current 
VCAA letter with respect to the claim for 
service connection for service connection 
for bilateral retinal detachment.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




